                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 03, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

GREGORY SWANK FORBES,                        §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-231
                                             §
THE GEO GROUP, INC., et al,                  §
                                             §
        Defendants.                          §

                         ORDER DENYING PLAINTIFF’S
                     MOTION FOR APPOINTMENT OF COUNSEL

       Plaintiff is an inmate in the Federal Bureau of Prisons. Proceeding pro se, he filed

a civil rights action. (D.E. 1). Pending is his motion for appointment of counsel. (D.E. 3).

No constitutional right to appointment of counsel exists in civil rights cases. See

Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007); Akasike v. Fitzpatrick, 26 F.3d

510, 512 (5th Cir. 1994) (per curiam). A district court is not required to appoint counsel

unless “exceptional circumstances” exist. Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987)

(quoting Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986) (per curiam)).

The Fifth Circuit has enunciated several factors that the Court should consider in

determining whether to appoint counsel:

              (1) the type and complexity of the case; (2) whether the
              indigent is capable of adequately presenting his case; (3)
              whether the indigent is in a position to investigate adequately
              the case; and (4) whether the evidence will consist in large
              part of conflicting testimony so as to require skill in the
              presentation of evidence. The court should also consider


1/2
              whether appointed counsel would aid in the efficient and
              equitable disposition of the case.

Jackson, 811 F.2d at 262 (citing Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982));

accord Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).

       Upon careful consideration of the factors set forth in Jackson, the Court finds that

appointment of counsel is not warranted at this time. Regarding the first factor, plaintiff’s

civil rights claims do not present any complexities that are unusual in prisoner actions.

The second and third factors are whether the plaintiff is in a position to adequately

investigate and present his case. Plaintiff has thus far demonstrated that he is able to

communicate adequately and file pleadings with the Court. The fourth factor requires an

examination of whether the evidence will consist in large part of conflicting testimony so

as to require skill in the presentation of evidence. Plaintiff’s action has not been

scheduled for trial; consequently, at this time, the appointment of counsel for trial would

be premature. Finally, there is no indication that appointing counsel would aid in the

efficient and equitable disposition of the case.

       For the foregoing reasons, plaintiff’s motion for appointed counsel, (D.E. 3), is

DENIED without prejudice.

       ORDERED this 3rd day of September 2019.


                                               ___________________________________
                                                            Jason B. Libby
                                                     United States Magistrate Judge




2/2
